Citation Nr: 1550336	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  11-10 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to April 1978 and December 1987 to November 1992.
This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets yet more delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In both the opinion provided in the May 2013 VA examination report and the September 2015 addendum report, the VA audiologist points to a November 19, 1995 hearing test that revealed normal hearing bilaterally.  The fact that this examination revealed normal hearing, at least partially, forms the basis of the audiologist's conclusion that it is less likely than not that hearing loss was caused by or the result of an event in military service.  

First, the Board notes that a review of the claims file does not reveal record of a November 19, 1995 hearing examination.  Second, the claims file does include record of a November 19, 1985 hearing examination.  The Board is concerned because in combination these facts suggest the possibility that the November 19, 1985 examination was misread to have occurred in 1995.  Such a reading would make the opinion provided in the September 2015 addendum inadequate because it, at least partially, is based on the fact that there was a post-service examination showing normal right ear hearing loss before the private January 2010 examination revealed a right ear hearing disability.     

Therefore, the Board finds it necessary that the VA examiner provide an addendum opinion addressing whether the November 19, 1985 examination was misread to have occurred in 1995.  In the event it was not and a hearing examination did occur in November 1995, a record of that examination should be associated with the claims file.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2015) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the provider of the opinions in the May 2013 VA examination report and the September 2015 addendum, so that a further addendum opinion can be provided.  If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner is requested to address the following:

(a) Please confirm the existence of the November 19, 1995 hearing examination that was relied upon in forming the opinion reported in the September 2015 addendum.

(b) In the event the November 19, 1985 hearing examination was misidentified as occurring in 1995, take consideration of that fact and again respond to the question is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's right ear hearing loss is related to his military service, to include his in-service noise exposure.  In offering such opinion, the examiner should consider the Veteran's statements that he served aboard an aircraft carrier. 

2. In the event that in response to item (1) the VA audiologist indicates there is a record of a November 1995 audiology examination that record should be associated with the claims file.  The amount of effort needed to be expended depends on who has custody of the record.  If it is not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if it is.  If efforts to obtain the record yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

3. After completing the above, and any other development deemed necessary, readjudicate these claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




